Citation Nr: 0119534
Decision Date: 07/27/01	Archive Date: 09/12/01

DOCKET NO. 01-04 267               DATE JUL 27, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUE

Entitlement to an effective date prior to March 18, 1993, for the
award of a total compensation rating based on individual
unemployability (TDIU).

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from March 1941 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a November 1998 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In an October 1997 statement to the RO, the veteran withdrew his
claims for an increased evaluation for service connected low back
strain and entitlement to an increased (compensable) evaluation for
residuals of a removal of a fibroma of the left ankle. Therefore,
the issue remaining for appellate review by the Board is the one
listed on the front page of this decision.

REMAND

The veteran is seeking an effective date earlier than the currently
assigned March 18, 1993, for TDIU.

The Board notes that during the pendency of the veteran's appeal
but after his claim was most recently considered by the RO, the
Veterans Claims Assistance Act of 2000 [VCAA], Pub. L. No. 106-475,
114 Stat. 2096 (2000), was signed into law. It applies to this
case. The VCAA provides that VA will assist a claimant in obtaining
evidence necessary to substantiate a claim but is not required to
provide assistance to a claimant if there is no reasonable
possibility that such assistance would aid in substantiating the
claim. It also includes new notification provisions. Specifically,
it requires VA to notify the claimant and the claimant's
representative, if any, of any information, and any medical or lay
evidence, not previously provided to the Secretary that is
necessary to substantiate the claim. As part of the notice, VA is
to specifically inform the claimant and the claimant's
representative, if any, of which portion, if any, of the evidence
is to be provided by the claimant and which part, if any, VA will
attempt to obtain on behalf of the claimant.

- 2 -

Because of the change in the law brought about by the VCAA, the RO
has not been afforded the opportunity of initially considering the
issue herein on appeal under governing law and regulations. Also,
the veteran has not been informed of all applicable criteria; and,
as such, he may have been denied the opportunity to formulate
appropriate argument on appeal to the Board. It thus would be
potentially prejudicial to the veteran were the Board to proceed to
issue a merits-based decision at this time. See Bernard v. Brown,
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24,
1992) (published at 57 Fed. Reg. 49,747 (1992)).

In this regard, attention is directed to 38 U.S.C. 5110(b)(2),
which provides that "the effective date of an award of increased
compensation shall be the earliest date as of which it is
ascertainable that an increase in disability had occurred, if
application is received within one year from such date." See also
38 C.F.R. 3.400(o)(2) (1991) (to the same effect). "Application" is
not defined in the statute. However, in the regulations, "claim"
and "application" are considered equivalent and are defined broadly
to include "a formal or informal communication in writing
requesting a determination of entitlement, or evidencing a belief
in entitlement, to a benefit." 38 C.F.R. 3.1(p) (2000). Under 38
C.F.R. 3.155(a) (2000), the submission of certain medical records
may constitute an "informal claim" for an increase in disability
compensation. If a "formal claim" has not been received by VA upon
its receipt of an informal claim, VA must forward an application to
the claimant; the claimant must return the formal claim to VA
within one year to make the date of receipt of the informal claim
an appropriate effective date for the claim. Ibid. In addition, 38
C.F.R. 3.157(b)(1) (2000) specifies that where a claimant's formal
claim for compensation already has been allowed, receipt of, inter
alia, a VA report of examination will be accepted as an informal
claim filed on the date of the examination.

The applicable statutory and regulatory provisions, fairly
construed, require that the RO look to all communications in the
file that may be interpreted as applications or claims -- formal
and informal -- for increased benefits and, then, to all other
evidence of record to determine the "earliest date as of which",
within the year prior

- 3 -

to the claim, the increase in disability was ascertainable. 38
U.S.C. 5110(b)(2); see 38 C.F.R. 3.400(o)(2), 3.155(a).

The veteran asserts that his grant of TDIU should be effective from
1979. With respect to this contention, the Board notes that the
veteran filed two VA Form 21 - 4138s and a VA Form 9, which were
received by the RO on February 12, 1979, July 3, 1979, and July 10,
1979, respectively, wherein he indicated that he was unable to work
as a result of his service-connected disabilities, more
specifically his left knee disability. The RO has not had the
opportunity to review these forms in order to determine if they
constitute an informal claim for the effective date for TDIU.
Therefore, a remand for the RO to consider this issue prior to
further appellate review is consistent with the mandate of 38
U.S.C.A. 7104(a) (West 1991) that certain procedural safeguards be
met before the Board acts such as having a full review of all the
evidence submitted by the veteran to the RO in support of a claim.

In order to comply with the process as mandated by law and
regulations, see Bernard v. Brown, 4 Vet. App. 384 (1993), this
case is REMANDED to the RO for the following actions:

1. The RO should determine whether VA Form 21 - 4138s and VA Form
9, received from the veteran on February 12, 1979, July 3, 1979,
and July 10, 1979, respectively, constitute an informal claim for
the effective date for TDIU. If the RO determines that an informal
claim for the effective date for TDIU has been received, they
should request that the veteran identify the names and addresses
and approximate dates of treatment of all health care providers who
have treated the veteran during the 12-month period prior to
receipt of the veteran's claim. With any necessary authorization
from the veteran, the RO should attempt to obtain copies of any
pertinent (previously unobtained) treatment records identified by
the veteran in response

- 4 -

to this request. The veteran should be requested to submit any
pertinent records currently in his possession and not already on
file.

2. Thereafter, the RO should review the claimsfile and ensure that
the above development has been conducted and completed in full. The
RO should then undertake any other action required to comply with
the notice and duty to assist requirements of the VCAA.

3. The RO should then readjudicate the issue of an earlier
effective date for the veteran's TDIU based on the provisions of 38
U.S.C.A. 5110(b)(2) and 38 C.F.R. 3.157(b). All procedural rights
associated with the adjudication of such an issue should be
accorded to the veteran, including the opportunity to appear at a
hearing and present additional argument. If the benefit sought by
the veteran is denied, a supplemental statement of the case should
be issued to the veteran and his attorney.

Thereafter, the case should be returned to the Board for further
appellate action, if otherwise in order. By this remand, the Board
intimates no opinion as to any final outcome warranted. The
appellant need take no action until otherwise notified by the RO.

The appellant has the right to submit additional evidence and
argument on the matter the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or b,y the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'

- 5 - 

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims are remanded by the Board of Veterans'
Appeals or by the United States Court of Appeals for Veterans
Claims (Court) for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
2000)(Historical and Statutory Notes). In addition, VBA's
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

F. JUDGE FLOWERS 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

- 6 -



